Citation Nr: 1047453	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, other than residuals of a fracture of the left 5th 
metatarsal, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to May 1992 
and from February 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Veteran contends that his bilateral pes planus was aggravated 
by his active service and that his bilateral heel pain originated 
during his second period of active service and was caused by his 
service-connected right knee disability.


Service treatment records show that moderate pes planus was found 
on an examination for enlistment in the reserves in 1992 but also 
show that the Veteran's feet were found to be normal on the 
examination for entrance onto active duty in February 2003.  
Therefore, the presumption of soundness applies. 

VA treatment records dated from February 2007 to May 2008 show 
complaints of bilateral foot and heel pain, with the left foot 
more painful than the right.

At a March 2008 VA examination of his feet, the Veteran reported 
that he had had a problem with heel pain since his first right 
knee surgery in 2004.  The Veteran stated that the left heel was 
worse than the right and that it was extremely hard for him to 
walk.  The examiner provided diagnoses of bilateral pes planus, 
healing fracture of the left fifth metatarsal, left calcaneal 
spur, and degenerative changes of both of the first 
metatarsophalangeal joints.  The examiner stated that the 
Veteran's bilateral heel condition is not at least as likely as 
not a result of the service-connected right knee disability but 
rather was more likely related to the bilateral pes planus.

Based on the above, objective findings representative of a 
chronic bilateral foot disability are shown in the record.  While 
the May 2008 VA examiner opined that the Veteran's heel pain was 
related to bilateral pes planus, and not caused by his service-
connected right knee disability, the examiner failed to address 
whether the Veteran's service-connected right knee disability 
aggravated the bilateral heel pain or whether the bilateral heel 
pain is etiologically related to the Veteran's active service or 
was caused or aggravated by the Veteran's service-connected left 
knee disability or residuals of a fracture of the left 5th 
metatarsal.  Moreover, the examiner provided additional diagnoses 
of bilateral pes planus, left calcaneal spur and degenerative 
changes of both of the first metatarsophalangeal joints, but did 
not provide an opinion regarding the etiology of these diagnosed 
disorders.  Thus, the Veteran should be afforded another VA 
examination to determine the etiology of his bilateral foot 
disorders.

In addition, while this case is in remand status, the originating 
agency should obtain any outstanding records pertaining to 
treatment of the disorders since May 2008.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
Veteran's claim.

2.  Then, the Veteran should be afforded 
a VA podiatry examination to determine 
the nature and etiology of each currently 
present foot disorder, other than the 
service-connected residuals of a fracture 
of the left fifth metatarsal.  The claims 
files must be provided to and reviewed by 
the examiner.  Any indicated studies 
should be accomplished.  

With respect to the Veteran's pes planus, 
the examiner should answer the following 
questions:

Is there a 50 percent or better 
probability that the disorder was 
present during the Veteran's second 
period of active service and if so, 
did the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto the second 
period of active service?  

If the examiner believes the pes 
planus existed prior to the veteran's 
entrance onto active duty, did the 
disorder clearly and unmistakably 
undergo no chronic increase in 
severity  as a result of service?

With respect to each additional foot 
disorder found to be present (other 
than residuals of a fracture of the 
left 5th metatarsal), the examiner 
should provide an opinion as to 
whether there is a 50 percent or 
better probability that the disorder 
originated during active service, is 
otherwise related to active service, 
or was caused or permanently worsened 
by service-connected disabilities.

For purposes of the opinions, the 
examiner should presume that the 
Veteran is a reliable historian.  

The rationale for all opinions 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


